DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 15, 2022 has been entered. Claims 1-47 remain pending in the application.  

The amendment to the claims filed on August 15, 2022 does not comply with the requirements of 37 CFR 1.121(c) because:
1) newly added “of the movement of the human body in a given time through a frequency formula that, f= f0 v/c, of the Doppler intermediate-frequency signal” in claim 7 lines 5-7 has no underline mark.
2) newly added “wherein the at least one equivalent capacitor and the second equivalent capacitor are” in claim 23 lines 4-5 has no underline mark.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.



Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 12) about the objections to claims 1-2, 6, 11-13, 16-17, 21, 23, 29-30, 40, and 43, Examiner withdraws the objections to claims 2, 6, 11-13, 17, 21, 29, 40, and 43. Objections to claims 1, 16, 23, and 30 are maintained because appropriate corrections or clarifications are still required.

Regarding Applicant’s argument (REMARKS page 12) about the rejections of claims 1, 17, 23, and 43 under 35 U.S.C. §112(b), Examiner withdraws the rejections of claims 1-14 and 17-30 and maintains the rejections of claims 43-47 because appropriate corrections or clarifications are still required.

Regarding Applicant’s argument (REMARKS page 12-20) about the rejections of claims 1-2, and 15 after the amendment, Examiner uses new arts in this Office Action and the arguments are moot based on the new ground rejections. 

Claim Objections
Claim 1 objected to because of the following informalities: “frequency mixing wave detecting the excitation signal and the echo signal to generate ……” in S4 line 1 because the echo signal is reflected excitation signal. For purposes of examination, this limitation is being interpreted as “mixing frequencies to generate ……”. Appropriate correction or clarification is required.

Claim 2 objected to because of the following informalities: “by processing a wave filtering at least a portion of the frequency intervals of the echo signal which are different from the frequency band of the excitation signal and eliminating the frequency intervals of the echo signal which are different from the frequency band of the excitation signal” in lines 5-8. It appears that “filtering at least a portion of the frequency intervals of the echo signal which are different from the frequency band of the excitation signal” and “eliminating the frequency intervals of the echo signal which are different from the frequency band of the excitation signal” are the same. For purposes of examination, this limitation is being interpreted as “by processing a wave filtering at least a portion of the frequency intervals of the echo signal which are different from the frequency band of the excitation signal”. Appropriate correction or clarification is required.

Claim 7 objected to because: 1) the following informalities: “a trend variation of the Doppler intermediate-frequency signal of the movement of the human body in a given time through a frequency formula that, f= f0 v/c, of the Doppler intermediate-frequency signal” in lines 5-7. The formula is frequency shift caused by Doppler effect. For examination purposes, the limitation is interpreted as “a trend variation of the Doppler intermediate-frequency signal”. Appropriate clarification is required. 2) typographical error: “of the fluctuation” in line 7. It appears that it should not be there. Appropriate correction is required. 3) “affecting an accuracy of a feedback of the fluctuation signal to the movement of the human body in the detection space” in S6 lines 4-6.  It is not clear what “a feedback of the fluctuation signal to the movement of the human body in the detection space” means. For examination purposes, the limitation is interpreted as “affecting an accuracy of estimating movement of the human body in the detection space”. Appropriate clarification is required. 

Claim 13 objected to because of typographical error: “step (6)” in line 2. It appears that it should be “step (S6)”. Appropriate correction is required.

Claim 15 objected to because of typographical error: “transmitting” in line 5 from bottom. It appears that it should be “transmitted”. Appropriate correction is required.

Claim 16 objected to because of the following informalities: 1) “receiving unit …… a radiation source which has a feed point, ……” in lines 2-3 because receiving antenna does not radiate signals and does not need feed power. For examination purposes, the “radiation source” is considered as an antenna. 2) “feed point” in line 3 because “feed point” is for transmitting instead of receiving. For examination purposes, the “feed point” is interpreted as “connect point”. Appropriate corrections or clarifications are required.

Claim 18 objected to because of the following informalities “the other end of the radiation source of the at least one equivalent inductor” in lines 6-7. It appears that it should be “the other end of the one equivalent inductor”. Appropriate correction or clarification is required.

Claim 30 objected to because the claimed connection of the second inductor has the same connection with the first inductor. For examination purposes, claim 30 depends on claim 18. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation: “so as to enhance a resistance of the anti-interference microwave detection module to electromagnetic radiation interference” in S4 lines 3-5. It is indefinite because “resistance” could be from a resister in hardware circuit or represents suppression of signal in signal processing algorithm. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is interpreted as “so as to enhance movement information in the echo signal”. Appropriate clarification is required.

Claims 2-14 are also rejected by virtue of their dependency on claim 1.
Claims 16-47 are also rejected by virtue of their dependency on claim 15.

Claim 18 recites the limitations: “one end of the at least one equivalent capacitor is electrically connected with the frequency-mixing wave detection unit and the other end of the at least one equivalent capacitor is electrically connected with one end of the at least one equivalent inductor, wherein the other end of the radiation source of the at least one equivalent inductor is electrically connected with the feed point of the receiving unit” in lines 2-7. There is insufficient antecedent basis for this limitation in the claim because “the at least one equivalent capacitor” and “the at least one equivalent inductor” have more than one “one end” and have more than one “the other end” when “the at least one equivalent capacitor” or “the at least one equivalent inductor” is not “one equivalent capacitor” or “one equivalent inductor”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the limitations “the at least one equivalent capacitor” and “the at least one equivalent inductor” are interpreted as “one equivalent capacitor” and “one equivalent inductor”. Appropriate clarifications are required.

Claim 23 recites the limitations: 1) “one end of the at least one equivalent capacitor” in line 6 is inoperable because at least one equivalent capacitor have at least one "one end". 2) “the other end of the at least one equivalent capacitor” in lines 7-8 is inoperable because at least one equivalent capacitor have at least one "the other end". Because the claim is indefinite and cannot be properly construed, for purposes of examination, the limitations “the at least one equivalent capacitor” is interpreted as “one equivalent capacitor”. Appropriate clarifications are required.

 Claim 43 recites the limitations: 1) “wherein the first capacitor 20is electrically connected between the first connection terminal and the third connection terminal of the triode circuit processor, wherein one end of the second capacitor is electrically connected between the first connection terminal and the other end of the second capacitor is grounded” in lines 6-9. The two capacitor is connected in a same way because the third connection terminal is grounded. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the first capacitor and the second capacitor is considered as one single capacitor.20 2) “wherein one end of the third capacitor is grounded” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim because there is no description for the connection of the other end of the third capacitor. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is not considered. Appropriate clarifications are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent No. 2018/0263502, hereafter Lin).
Regarding claim 1, Lin discloses that an anti-interference method of an anti-interference microwave detection module for reducing interferences of one or more electromagnetic radiations of frequency bands that are 1 Hz and below and different from an excitation signal in a detection space with respect to an echo signal {Fig.9, RF module; {[0003] lines 3 (radar), 7 (method); [0004] lines 2-6, estimated, respiration signal, subtracted from, radar signal; [0006] lines 2-4, extraction, respiration, reduce, eliminate, spectrum distortion; [0086] lines 6-7, respiration, frequency, 0.15 to 0.4Hz; Fig.1 T(t), R(t); Fig.3 item 321, different from T(t), R(t)}, comprising the steps of: 
(S1) emitting and transmitting at least a detecting wave beam in the detection 5space under an excitation of the excitation signal {Fig.1 T(t)}; 
(S2) receiving an echo formed by a reflection of the detecting wave beam by at least one human body in the detection space and generating the echo signal {Fig.1 R(t)}; 
(S3) frequency-selection processing the echo signal by selecting a specific frequency interval from frequency intervals of the echo signal containing a frequency band of the excitation signal through filtering the echo signal to eliminate the frequency intervals that are different from the frequency band of the excitation signal in the echo signal {[0041] lines 3-6, sensor, antenna, reflected signal, Eq.(2); antenna resonant at a certain frequency with a certain bandwidth (see support material “Antenna (radio) – Wikipedia.pdf”  from https://web.archive.org/web/20181218155022/https://en.wikipedia.org/wiki/Antenna_(radio), page 6 lines 1-3 below section title “Reciprocity”, antenna, bandwidth, resonant frequency}; and 
(S4) frequency mixing wave detecting the excitation signal and the echo signal 10to generate a Doppler intermediate-frequency signal corresponding to a frequency difference of the excitation signal and the echo signal based on Doppler effect so as to enhance a resistance of the anti-interference microwave detection module to electromagnetic radiation interference, wherein the Doppler intermediate-frequency signal is responsive to a movement of the at least one human body in the detection space { Fig.8 mixer; [0064] lines 1-5 from bottom, B(t), contains, movements, relating to, subjects}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Ishizaki et al. (U.S. Patent No. 5442812, hereafter Ishizaki).
Regarding claim 2, which depends on claim 1, Lin does not explicitly disclose the detail of the bandpass filter between antenna and mixer in receiver. In the same field of endeavor, Ishizaki discloses that in the anti-interference method, 
in the step (S3), 15the echo signal is frequency selected by a frequency-selection network which selectively allows electrical signals of the specific frequency interval containing the frequency band of the excitation signal to pass through by processing a wave filtering at least a portion of the frequency intervals of the echo signal which are different from the frequency band of the excitation signal and eliminating the frequency intervals of the echo signal which are different from the frequency band of the excitation signal (Fig. 2c, item 23, network; col.8 line 14, band-pass; Eq.6; Eq.5, frequency interval is determined by Zr).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute bandpass filter in Lin with the teachings of Ishizaki. Doing so would pass a receiving signal through, as recognized by Ishizaki (col.2 lines 41-42).

Regarding claim 3, which depends on claims 1-2, Lin does not explicitly disclose the detail of the bandpass filter between antenna and mixer in receiver. In the same field of endeavor, Ishizaki discloses that in the anti-interference method,
the frequency- selection network comprises at least one resonant circuit which is configured for forming 20the frequency-selection network through a selection of the electrical signals in the specific frequency interval by the resonant circuit through (Fig.2c items 23, 111a; col.8 lines 14-15, band-pass, resonator; Eq.6; Eq.5, frequency interval is determined by Zr).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with teachings of Ishizaki to use resonator in bandpass filter. Doing so would provide a small sized structure for receiving filter because resonator can be simply obtained using microstrip lines, as recognized by Ishizaki (col.2 lines 36-42; col. 11 lines 12-14).

Regarding claim 4, which depends on claims 1-2, Lin does not explicitly disclose the detail of the bandpass filter between antenna and mixer in receiver. In the same field of endeavor, Ishizaki discloses that in the anti-interference method,
the frequency- selection network comprises at least a wave filter forming at least one resonant circuit 45which is configured for forming the frequency-selection network through a selection of the electrical signals in the specific frequency interval by the wave filter (Fig.2c items 23, 111a; col.8 lines 14-15, band-pass, resonator; Eq.6; Eq.5, frequency interval is determined by Zr).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with teachings of Ishizaki to use resonator in bandpass filter. Doing so would provide a small sized structure for receiving filter because resonator can be simply obtained using microstrip lines, as recognized by Ishizaki (col.2 lines 36-42; col. 11 lines 12-14).

Regarding claim 5, which depends on claims 1-2, and 4, Lin does not explicitly disclose the resonant circuit in bandpass filter. In the same field of endeavor, Ishizaki discloses that in the anti-interference method,
in the step (S3), the resonant circuit is grounded (Fig.2c; col.8 line 22, resonator, ground).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with teachings of Ishizaki to use resonator electronically connect to ground in bandpass filter. Doing so would provide a small sized structure for receiving filter because resonator can be simply obtained using microstrip lines and conductive grounded electrode pattern can be formed, as recognized by Ishizaki (col.2 lines 36-42; col. 11 lines 12-17).

Regarding claim 6, which depends on claims 1-2, and 4, Lin discloses that in the anti-interference method,
in the step (S3), the frequency-selection processing the echo signal satisfies that a frequency of the frequency-selection processing the echo signal is larger than 1Ghz ([0040] lines 9-11, radar signal, from 1 GHz to 30 GHz).

Regarding claim 7, which depends on claims 1-2, 4, and 6, Lin discloses that the anti-interference method further comprising the steps of:  
10(S5) trend processing the Doppler intermediate-frequency signal in order to obtain a fluctuation signal corresponding to the movement of the human body based on a trend variation of the Doppler intermediate- frequency signal of the movement of the human body in a given time through a frequency formula that, f= f0 v/c, of the Doppler intermediate-frequency signal, such that a characteristic parameter of the fluctuation of the fluctuation signal is corresponding to one or more characteristics of the movement of the at least one human body in the detection space{Fig.4; [0051] lines 1-3, Fig.4, B(t); [0063] line 2, Doppler radar;  [0064] lines 1-5 from bottom, B(t), movement, activities, subjects; frequency shift of Doppler effect follows the formula (see support material “Doppler effect – Wikipedia.pdf” from https://web.archive.org/web/20181218152130/https://en.wikipedia.org/wiki/Doppler_effect, page 4 formula
    PNG
    media_image1.png
    95
    220
    media_image1.png
    Greyscale
)}, wherein when a value of v of the movement of the human body is positive, that is a velocity of the human body moving away from the anti-interference microwave detection module is positive, a frequency value of f of the Doppler intermediate frequency signal is positive, wherein when the value of v of the human body is zero, the frequency value of f of the Doppler intermediate frequency signal is zero, wherein when the value of the human body is negative, that is the velocity of the human body moving toward the anti-interference microwave detection module is negative, the frequency value of f of the Doppler intermediate frequency is negative {see support material “RadarFundamentals.pdf from ” https://web.archive.org/web/20181024151319/http://faculty.nps.edu/jenn/seminars/radarFundamentals.pdf”, page 32 for Doppler shift theory}; and  
15(S6) low-pass filtering the fluctuation signal to form a low-pass processed fluctuation signal that satisfies a frequency of the low-pass filtering processed fluctuation signal is lower than 50Hz (Fig.3; [0050] lines 14-18, different band, band pass, high pass, low pass, combination of filters), such that the low-pass filtering processed fluctuation signal is allowed to be amplified to a desired magnitude without affecting an accuracy of a feedback of the fluctuation signal to the movement of the human body in the detection space {[0066] lines 6-8, amplifier, proper gain}

Regarding claim 8, which depends on claims 1-2, 4, 6-7, Lin discloses that in the anti-interference method, 
in the step (S6), the low-pass filtering processed fluctuation signal satisfies that the frequency of the low-pass filtering processed fluctuation signal is lower than a frequency of an actual power supply network (Fig.3; [0050] lines 14-18, different band, band pass, high pass, low pass, combination of filters).

Regarding claim 9, which depends on claims 1-2, 4, 6-8, Lin discloses that in the anti-interference method, 
in the step (S6), the low-pass filtering processed fluctuation signal satisfies that the frequency of the low-pass filtering processed fluctuation signal is lower than 25Hz (Fig.3; [0050] lines 14-18, different band, band pass, high pass, low pass, combination of filters).

Regarding claim 10, which depends on claims 1-2, 4, 6-9, Lin discloses that in the anti-interference method, before the step (S5), further comprising 
a step of amplifying the Doppler intermediate-frequency signal (Fig.8 baseband amplifier).

Regarding claim 11, which depends on claims 1-2, 4, 6-10, Lin does not explicitly disclose the high-pass filter in bandpass filter. In the same field of endeavor Ishizaki discloses that in the anti-interference method,
the wave filter of the at least one resonant circuit is a high-pass filter (Fig.2c item 122, capacitor is a high pass filter) and, in the step (S6), the fluctuation signal is low-pass filtered by at least a low pass filter (addressed in claim 7 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin and Leung by teachings of Ishizaki to use a high-pass filter in a band-pass filter. Doing so would obtain bandpass filter for the signal selections, as recognized by Ishizaki (col.8 line 14, band-pass).



Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ishizaki as applied to claims 1-2, 4, 6-10 above, and further in view of Chang et al. (U.S. Patent No. 2015/0123842, hereafter Chang).
Regarding claim 12, which depends on claims 1-2, 4, 6-10, Lin and Ishizaki do not explicitly disclose the envelope processing after obtaining the measured Doppler signal. In the same field of endeavor, Chang discloses that in the anti-interference method,
the step (S5) 5further comprises a step of envelope processing of the Doppler intermediate-frequency signal to perform the trend processing to an amplitude variation of the Doppler intermediate-frequency signal ([0013], Doppler signal is processed by the filters, AM peak, envelop detector).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin and Ishizaki with teachings of Chang to use peak envelope detector after obtaining the intermediate-frequency signal. Doing so would obtain Doppler signals from the output of the lowpass filter, as recognized by Chang ([0051] lines 12-17).

Regarding claim 13, which depends on claims 1-2, 4, 6-10, and 12, Lin discloses that in the anti-interference method,
in the step (S5) and step (6), the Doppler intermediate-frequency signal is trend processed and the fluctuation signal is low-pass filtered by at least a 10Butterworth low pass filter at the same time ([0072] line 7, Butterworth, low pass filter).

Regarding claim 14, which depends on claims 1-2, 4, 6-10, and 12-13, Lin discloses that the anti-interference method, after the step (S6), further comprising 
a step of amplifying the fluctuation signal (Fig.13; [0069] line 5, amplifier stages).



Claims 15-18, 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Pleva et al. (U.S. Patent No. 6977609, hereafter Pleva) and Ishizaki.
Regarding claim 15, Lin discloses that an anti-interference microwave detection module for reducing interferences of one or more electromagnetic radiations of frequency bands that are 1Hz and below and different from an excitation signal in a detection space with respect to an echo signal {Fig.9, RF module; {[0003] lines 3 (radar), 7 (apparatus); [0004] lines 2-6, estimated, respiration signal, subtracted from, radar signal; [0006] lines 2-4, extraction, respiration, reduce, eliminate, spectrum distortion; [0086] lines 6-7, respiration, frequency, 0.15 to 0.4Hz; Fig.1 T(t), R(t); Fig.3 item 321, different from T(t), R(t)}, comprising:  
15an oscillating circuit, configured to be powered to produce the excitation signal (Fig.8 VCO, power divider, item 112a (antenna); [0063] lines 8-10, VCO, amplitude, transmitted waveform); 
an emission unit, coupled to the oscillating circuit, emitting a detecting wave beam in a detection space under an excitation of the excitation signal {Fig.1 T(t); Fig.8, VOC, item 112a}; 
a receiving unit, receiving an echo signal produced by an echo formed from the detecting wave beam reflected by at least one human body in the detection space {Fig.1 R(t); Fig.8, item 112b};  
20a frequency-mixing wave detection unit, which is coupled to said oscillating circuit and said receiving unit, arranged to perform a frequency mixing wave detection with the excitation signal and the echo signal so as to generate a Doppler intermediate- frequency signal corresponding to a frequency difference of the excitation signal and the 47echo signal based on Doppler effect so as to enhance a resistance of the anti-interference microwave detection module to electromagnetic radiation interference, wherein the Doppler intermediate-frequency signal is responsive to the movement of the at least one human body in the detection space {Fig.8 mixer, VCO, item 112b; [0064] lines 1-5 from bottom, B(t), contains, movements, relating to, subjects}; and 
However, Lin does not explicitly disclose filter between mixer and antenna. In the same field of endeavor, Pleva discloses that
a frequency-selection unit (Fig.3 item 56; col.10 line 39, bandpass filter), coupled between the frequency-mixing wave detection unit and the receiving unit (Fig.3 item 56 between item 60 and Rx antenna), wherein the echo signal is processed by selecting a specific frequency interval by the frequency- selection network from frequency intervals of the echo signal containing a frequency band of the excitation signal through filtering the echo signal to eliminate the frequency intervals that are different from the frequency band of the excitation signal in the echo signal and transmitting to the frequency-mixing wave detection unit through the frequency-selection unit, so as to reduce an interference of electromagnetic radiations of different frequency bands from the excitation signal in the detection space to the Doppler intermediate-frequency signal (col.10 line 39, bandpass filter for filtering interference and frequency selection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with the teachings of Pleva to use filter between mixer and antenna. Doing so would reduce interference because transmit and receive circuits can interfere with one another, as recognized by Pleva (col.2 line 35).
However, Lin and Pleva do not explicitly disclose the detail of the bandpass filter between antenna and mixer in receiver. In the same field of endeavor, Ishizaki discloses that 
to form and define a frequency-selection network 5between the frequency-mixing wave detection unit and the receiving unit (Fig. 2c, item 23, network, between antenna and receiver; col.8 line 14, band-pass).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute bandpass filter in the combination of Lin and Pleva with the teachings of Ishizaki. Doing so would pass a receiving signal through, as recognized by Ishizaki (col.2 lines 41-42).

Regarding claim 16, which depends on claim 15, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module, 
the receiving unit comprises a reference ground and a radiation source which has a feed point, wherein the antenna and the reference ground are spacingly arranged to equivalently form a capacitor C0 [Fig.7b items 71(capacitor), 10 (feed point), 100 antenna, ground in item 62; col.14 line 58, capacitor], wherein the frequency-selection unit comprises at least one equivalent capacitor and at least one equivalent inductor, wherein the at least 15one equivalent capacitor is electrically connected between the frequency-mixing wave detection unit and the feed point of the radiating source, wherein the equivalent capacitor, the equivalent inductor, and the capacitor C0 form a frequency-selection network [Fig.7b items 70(inductor), 40(capacitor, between receiver and antenna), LC network for frequency select, item 62 is lowpass filter and item 40 is highpass filter, item 62 and item 40 form a band pass filter; col.14 lines 57-58 inductor, capacitor].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute bandpass filter in the combination of Lin and Pleva with the teachings of Ishizaki. Doing so would pass a receiving signal through, as recognized by Ishizaki (col.2 lines 41-42).

Regarding claim 17, which depends on claims 15-16, Lin and Ishizaki do not explicitly disclose operation frequency of frequency-selection network. In the same field of endeavor, Pleva discloses that in the anti-interference microwave detection module, 
the frequency-selection network satisfies that a frequency band of the echo signal 20processed by the frequency-selection network is greater than 1Ghz (col.5 lines 25-26, SOD; col.17 lines 29-31, GHz, bandwidth).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin and Ishizaki with the teachings of Pleva to use bandpass filter between mixer and antenna within radar operation frequency range (e.g. greater than 1 GHz). Doing so would use commercial VCO device (e.g. SMV2488) and reduce interference in received signal because transmit and receive circuits can interfere with one another, as recognized by Pleva (col.2 line 35; col.9 lines 64-67). 

Regarding claim 18, which depends on claims 15-17, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module, 
one end of the at least one equivalent capacitor is electrically connected with the frequency-mixing wave detection unit and the other end of the at least one equivalent capacitor is 25electrically connected with one end of the at least one equivalent inductor, wherein the other end of the radiation source of the at least one equivalent inductor is electrically connected with the feed point of the receiving unit (Fig.7b items 40 (item40 to item 8 to item 102) and 70(item 70 to item 10)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute bandpass filter in the combination of Lin and Pleva by the teachings of Ishizaki. Doing so would pass a receiving signal through, as recognized by Ishizaki (col.2 lines 41-42).

Regarding claim 31, which depends on claim 15, Lin discloses that the anti-interference microwave detection module further comprising 
a fluctuation signal conversion unit, electrically connected with the 50frequency-mixing wave detection unit and configured to convert the Doppler intermediate-frequency signal into a fluctuation signal based on a variation tendency of the Doppler intermediate-frequency signal, so that a characteristic parameter of a fluctuation of the fluctuation signal is corresponding to a characteristic of the movement 5of the at least one object in the detection space ( Fig.3; Fig.4; [0051] lines 1-3, Fig.4, B(t); [0063] line 2, Doppler radar;  [0064] lines 1-5 from bottom, B(t), movement, activities, subjects).

Regarding claim 32, which depends on claims 15 and 31, Lin discloses that in the anti-interference microwave detection module,
the fluctuation signal conversion unit is configured to satisfy that the frequency of the fluctuation signal converted by the fluctuation signal conversion unit is less than 50Hz (Fig.3).

Regarding claim 33, which depends on claims 15, 31-32, Lin discloses that in the anti-interference microwave detection module,
the fluctuation signal conversion unit is configured to be at least a Butterworth low pass filter ([0072] line 7, Butterworth, low pass filter).

Regarding claim 34, which depends on claims 15, 31-32, Lin discloses that the anti-interference microwave detection module further comprising:  
15at least one amplification unit, arranged between the frequency-mixing wave detection unit and the fluctuation signal conversion unit, so as for amplifying the Doppler intermediate-frequency signal (Fig.9 item 912, amplifier); 
an execution unit {Fig.9 item 918(PC)}; and 
a control unit electrically connected between the execution unit and the 20fluctuation signal conversion unit, so as for receiving the fluctuation signal and controlling the execution unit according to the fluctuation signal ([0068] lines 15-18, microcontroller unit, monitor, signals, adjust, gain).

Regarding claim 35, which depends on claims 15-16, Lin and Pleva do not disclose microstrip used in RF front circuit. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module,
the at least one equivalent capacitor is equivalently formed by a plurality of intervally spaced microstrip lines (Fig.7a item 72; col.14 line 58, capacitor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin and Pleva with teachings of Ishizaki to use microstrip in bandpass filter. Doing so would provide a small sized structure for receiving filter because capacitors, inductors, and resistors can be simply obtained using microstrip lines, as recognized by Ishizaki (col.2 lines 36-42; col. 15 lines 2-8; Fig.7a).

Regarding claim 36, which depends on claims 15-16, Lin and Pleva do not disclose microstrip used in RF front circuit. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module,
the at least one equivalent inductor is equivalently formed by a plurality of microstrip lines (Fig.7a item 70; col.14 line 58, inductor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin and Pleva with teachings of Ishizaki to use microstrip in bandpass filter. Doing so would provide a small sized structure for receiving filter because capacitors, inductors, and resistors can be simply obtained using microstrip lines, as recognized by Ishizaki (col.2 lines 36-42; col. 15 lines 2-8; Fig.7a).

Regarding claim 37, which depends on claims 15-16, Lin and Pleva do not disclose microstrip used in RF front circuit. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module,
the at least one equivalent inductor is equivalently formed by a resistor [col.3 lines 40 (impedance adjusting element is an inductor), 48(impedance adjusting element is a transmission line, which has a resistor function.)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin and Pleva with teachings of Ishizaki to use microstrip in bandpass filter. Doing so would provide a small sized structure for receiving filter because capacitors, inductors, and resistors can be simply obtained using microstrip lines, as recognized by Ishizaki (col.2 lines 36-42; col. 15 lines 2-8; Fig.7a).



Claims 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Pleva and Ishizaki as applied to claims 15-18 above, and further in view of RLC_wiki (RLCcircuit_Wikipedia.pdf from https://en.wikipedia.org/wiki/RLC_circuit?msclkid=4556bea2cd6611ec942c628b7e6ae1f 8, hereafter RLC_wiki).
Regarding claim 19, which depends on claims 15-18, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. Ishizaki does not disclose a resistor connected with inductor in parallel. In the same field of endeavor, RLC_wiki discloses that in the anti-interference microwave detection module, 
the frequency-selection unit further comprises 
a resistor electrically connected with the at least one equivalent inductor in parallel (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to connect a resistor with an inductor in circuit. Doing so would adjust decay of oscillation and reduce peak resonant frequency as well as filter signals, as recognized by RLC_wiki (page 2 lines 9-11, resistor, decay, reduce; page 13 line 18 from bottom, filter).

Regarding claim 20, which depends on claims 15-18, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. Ishizaki does not disclose a resistor connected with inductor in series. In the same field of endeavor, RLC_wiki discloses that in the anti-interference microwave detection module,
the frequency-selection unit further comprises 
a resistor, which is electrically connected between the at least one equivalent inductor and the feed point, being electrically connected with the at least one equivalent inductor and the at least one equivalent capacitor in series (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to connect a resistor with an inductor in circuit. Doing so would adjust decay of oscillation and reduce peak resonant frequency as well as filter signals, as recognized by RLC_wiki (page 2 lines 9-11, resistor, decay, reduce; page 13 line 18 from bottom, filter).

Regarding claim 21, which depends on claims 15-18, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. Ishizaki does not disclose a capacitor connected with inductor in parallel. In the same field of endeavor, RLC_wiki discloses that in the anti-interference microwave detection module, the frequency-selection unit comprises
a second equivalent capacitor electrically connected with the at least one equivalent inductor in parallel (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to connect a capacitor with an inductor in parallel. Doing so would make the circuit resonate and filter signals, as recognized by RLC_wiki {page 2 lines 2-4 (R, L, C), 8-9 (oscillator); page 13 line 18 from bottom, filter }.

Regarding claim 22, which depends on claims 15-18, and 21, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. Ishizaki does not disclose a resistor connected with inductor in parallel. In the same field of endeavor, RLC_wiki discloses that in the anti-interference microwave detection module, 
the frequency-selection unit further comprises 
a resistor electrically connected 15with the at least one equivalent inductor in parallel (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to connect a resistor with an inductor in circuit. Doing so would adjust decay of oscillation and reduce peak resonant frequency, as well as filter signals, as recognized by RLC_wiki (page 2 lines 9-11, resistor, decay, reduce; page 13 line 18 from bottom, filter).

Regarding claim 23, which depends on claims 15-16, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module,
the frequency-selection unit comprises a second equivalent capacitor wherein the at least one equivalent capacitor and the second equivalent capacitor are electrically connected with the at least one equivalent inductor, wherein one end of the at least one equivalent capacitor 20is electrically connected with the frequency-mixing wave detection unit and the other end of the at least one equivalent capacitor is electrically connected with the feed point of the receiving unit (Fig.7b, item 40, 71, 72, 70, 6),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute bandpass filter in Pleva with the teachings of Ishizaki. Doing so would pass a receiving signal through, as recognized by Ishizaki (col.2 line 41-42).
However, Ishizaki does not disclose inductor with one end connects to feed point and the other end connects to ground. In the same field of endeavor, RLC_wiki discloses that
wherein one end of the at least one equivalent inductor is electrically connected with the feed point of the receiving unit and the other end of the at least one equivalent inductor is grounded (Fig.7).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to connect a capacitor with an inductor in parallel. Doing so would make the circuit resonate and filter signals, as recognized by RLC_wiki {page 2 lines 2-4 (R, L, C), 8-9(oscillator); page 13 line 18 from bottom, filter}.

Regarding claim 24, which depends on claims 15-16, 23, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module, 
the at least one equivalent inductor is a resistor (col.3 line 40, impedance adjusting element is an inductor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin and Pleva with teachings of Ishizaki to use microstrip in bandpass filter. Doing so would provide a small sized structure for receiving filter because capacitors, inductors, and resistors can be simply obtained using microstrip lines, as recognized by Ishizaki (col.2 lines 36-42; col. 15 lines 2-8; Fig.7a).

Regarding claim 25, which depends on claims 15-16, 23, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. Ishizaki does not disclose a resistor connected with inductor in parallel. In the same field of endeavor, RLC_wiki discloses that in the anti-interference microwave detection module,
the frequency-selection unit further comprises 
a resistor electrically connected with the at least one equivalent inductor in parallel (Figure 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to connect a resistor with an inductor in circuit. Doing so would adjust decay of oscillation and reduce peak resonant frequency, as well as filter signals, as recognized by RLC_wiki (page 2 lines 9-11, resistor, decay, reduce; page 13 line 18 from bottom, filter).

Regarding claim 26, which depends on claims 15-16, 23, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. Ishizaki does not disclose a capacitor connected with inductor in series. In the same field of endeavor, RLC_wiki discloses that in the anti-interference microwave detection module, 
the second equivalent capacitor which is electrically connected between the at least one equivalent inductor and the feed point is electrically connected with the at least one equivalent inductor in series (Figure 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to connect a capacitor with an inductor in series. Doing so would make the circuit resonate and filter signals, as recognized by RLC_wiki {page 2 lines 2-4 (R, L, C), 8-9 (Oscillator); page 13 line 18 from bottom, filter }.

Regarding claim 27, which depends on claims 15-16, 23,25, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. Ishizaki does not disclose resistor, capacitor, and inductor connected in series. In the same field of endeavor, RLC_wiki discloses that in the anti-interference microwave detection module, 
the frequency-selection unit further comprises 
a resistor which is electrically and 10sequentially connected with the second equivalent capacitor and the at least one equivalent inductor in series (combination of Figures 1 and 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to use resistor, inductor, and capacitor in circuit. Doing so would provide oscillation circuit, adjust decay of oscillation and reduce peak resonant frequency, and filter signals,  as recognized by RLC_wiki {page 2 lines 2-4 (R, L, C), 9-11 (resistor, decay, reduce), 18 (combine, different topologies); page 13 line 18 from bottom, filter }.

Regarding claim 28, which depends on claims 15-16, 23,25,27, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. Ishizaki does not disclose resistor, capacitor, and inductor connected in series and another inductor connects to another capacitor in series. In the same field of endeavor, RLC_wiki discloses that in the anti-interference microwave detection module,
the at least one equivalent inductor comprises 
a second equivalent inductor which is electrically connected between the first equivalent capacitor and the feed point is 15electrically connected with the first equivalent capacitor in series (Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of RLC_wiki to use resistors, inductors, and capacitors in circuit. Doing so would provide oscillation circuit, adjust decay of oscillation and reduce peak resonant frequency, and filter signals, as recognized by RLC_wiki {page 2 lines 2-4 (R, L, C), 9-11 (resistor, decay, reduce), 18 (combine, different topologies); page 13 line 18 from bottom, filter}.

Regarding claim 29, which depends on claims 15-16, 23, 26, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module, 
the frequency-selection unit comprises a second equivalent inductor (Fig.7b, two inductors), 
wherein the second equivalent inductor which is electrically connected between the at least one equivalent inductor and the feed point is electrically 20connected with the at least one equivalent capacitor in series (Fig.7b items 70, 40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva, and RLC_wiki with the teachings of Ishizaki to use multiple inductors in circuit as needed. Doing so would pass a receiving signal through, as recognized by Ishizaki (col.2 lines 41-42).



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, and Pleva, Ishizaki as applied to claims 15-16, 18 above, and further in view of Simple_LC (Simple LC Bandpass Filter Circuit Design & Calculations_Electronics Notes.pdf from https://www.electronics-notes.com/articles/radio/rf-filters/constant-k-simple-bandpass-lc-rf-filter-design-calculations.php, hereafter Simple_LC).
Regarding claim 30, which depends on claims 15-16, 18, Lin and Pleva do not explicitly disclose the detail of the circuit in RF front end. In the same field of endeavor, Ishizaki discloses that in the anti-interference microwave detection module, 
the frequency-selection unit comprises a second equivalent inductor (Fig.7b)
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin and Pleva with the teachings of Ishizaki to use multiple inductors in circuit as needed. Doing so would pass a receiving signal through, as recognized by Ishizaki (col.2 lines 41-42).
However, Lin, Pleva, and Ishizaki do not disclose one end of inductor connected between capacitor and another inductor and the other end connected to ground. In the same field of endeavor, Simple_LC discloses that
which one end is electrically connected between the at least one equivalent capacitor and the first equivalent inductor and another end is grounded (page 3 the third figure).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva, and Ishizaki with the teachings of Simple_LC to use multiple inductors in circuit as needed. Doing so would perform band pass filter, as recognized by Simple_LC (page 2 line 1, band pass filter circuit).



Claims 38-39, 41-44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Pleva and Ishizaki as applied to claims 15-16 above, and further in view of osc_wiki (Colpitts_oscillator_Wikipedia.pdf from https://en.wikipedia.org/wiki/Colpitts_oscillator?msclkid=327f0c80cd7211ec9b04cc8ba76a4182, hereafter osc_wiki).
Regarding claim 38, which depends on claims 15-16, Lin, Pleva and Ishizaki do not disclose the detail of oscillator circuit. In the same field of endeavor, osc_wiki discloses that in the anti-interference microwave detection module, the oscillating circuit comprises 
a triode circuit processor, a first capacitor, a second capacitor, a third capacitor, a first resistor, and a second resistor, wherein the triode circuit processor has a first connection terminal, a second connection terminal, and  10a grounded third connection terminal, wherein the first capacitor is electrically connected between the first connection terminal and the second connection terminal of the triode circuit processor, wherein the at least one second capacitor is electrically connected between the second connection terminal and the third connection terminal of the triode circuit processor, wherein the third capacitor is electrically connected between the first 15connection terminal and the third connection terminal of the triode circuit processor, wherein the second resistor is electrically connected between the first connection terminal and the second connection terminal of said triode circuit processor, wherein one end of said first resistor is electrically connected with the first connection terminal of the triode circuit processor so as to allow the oscillating circuit to provide the excitation signal at 20the second connection terminal of the triode circuit processor when the other end of the first resistor is powered in the oscillating circuit (page 4 Fig. Colpitts oscillator, Choke is a resistor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of osc_wiki to choose an oscillator circuit with a gain device from common LC oscillator circuits. Doing so would obtain oscillator with stable operation, as recognized by osc_wiki (page 3 lines 3-4, stable operation).

Regarding claim 39, which depends on claims 15-16, and 38, Lin, Pleva and Ishizaki do not disclose transistor used in oscillator circuit. In the same field of endeavor, osc_wiki discloses that in the anti-interference microwave detection module, 
the triode circuit processor is configured as a triode, wherein the first connection terminal is a collector of said triode, the second connection terminal is a base of said 25triode, and the third connection terminal is an emitter of said triode (page 4 Fig. Colpitts oscillator, bipolar junction transistor with “B” for base, “E” for emitter, and “C” for collector; A person of ordinary skill in the art would have recognized that a bipolar junction transistor has the three terminals.).
A person of ordinary skill in the art would have had good reason to choose correct terminals of a transistor when connecting a circuit because it would require no more than “ordinary skill” and it would bring no more unexpected results.

Regarding claim 41, which depends on claims 15-16 and 38, Lin discloses that the anti-interference microwave detection module further comprising 
a fluctuation signal conversion unit, electrically connected with the 5frequency-mixing wave detection unit and configured to convert the Doppler intermediate-frequency signal into a fluctuation signal based on a variation tendency of the Doppler intermediate-frequency signal, so that a characteristic parameter of a fluctuation of the fluctuation signal is corresponding to a characteristic of the movement of the at least one object in the detection space (Fig.3; Fig.4; [0051] lines 1-3, Fig.4, B(t); [0063] line 2, Doppler radar;  [0064] lines 1-5 from bottom, B(t), movement, activities, subjects).

Regarding claim 42, which depends on claims 15-16, 38, and 41, Lin discloses that in the anti-interference microwave detection module,
the fluctuation signal conversion unit is configured to satisfy that the frequency of said fluctuation signal converted by the fluctuation signal conversion unit is less than 50Hz (Fig.3), 
wherein the fluctuation signal conversion unit is configured to be at least a Butterworth low pass filter ([0072] line 7, Butterworth, low pass filter).


Regarding claim 43, which depends on claims 15-16, Lin, Pleva and Ishizaki do not disclose the detail of oscillator circuit. In the same field of endeavor, osc_wiki discloses that in the anti-interference microwave detection module, the oscillating circuit comprises 
a triode circuit processor, a first capacitor, a second capacitor, a third capacitor, a first resistor, a second resistor, a third resistor, and an inductor, wherein the triode circuit processor has a first connection terminal, a second connection terminal, and a grounded third connection terminal, wherein the first capacitor 20is electrically connected the first connection terminal and the third connection terminal of the triode circuit processor, wherein one end of the first capacitor is electrically connected between the first connection terminal and the other end of the first capacitor is grounded, wherein the first resistor is electrically connected between the first connection terminal 25and the second connection terminal of the triode circuit processor, wherein one end of the second resistor is electrically connected with the second connection terminal of the triode circuit processor and the other end of the second resistor is grounded, wherein one end of the third resistor is electrically connected with the third connection terminal of the triode circuit processor and the other end of the third resistor is grounded, wherein one end of 53the inductor is electrically connected with the second connection terminal of the triode circuit processor so as to allow the oscillating circuit to provide the excitation signal at the third connection terminal of the triode circuit processor when the other end of the inductor is powered in the oscillating circuit (Page 3 Fig.3, negative pole of the voltage source is the ground; DC voltage source is treated as ground for AC signal.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lin, Pleva and Ishizaki with the teachings of osc_wiki to choose an oscillator circuit with a gain device from common LC oscillator circuits. Doing so would obtain oscillator with stable operation, as recognized by osc_wiki (page 3 lines 3-4, stable operation).

Regarding claim 44, which depends on claims 15-16, and 43, Lin, Pleva and Ishizaki do not disclose transistor used in oscillator circuit. In the same field of endeavor, osc_wiki discloses that in the anti-interference microwave detection module, 
the triode circuit processor is configured as a triode, wherein the first connection terminal is a collector of said triode, the second connection terminal is a base of said triode, and the third connection terminal is an emitter of said triode (page 4 Fig. Colpitts oscillator, bipolar junction transistor with “B” for base, “E” for emitter, and “C” for collector; A person of ordinary skill in the art would have recognized that a bipolar junction transistor has the three terminals.).
A person of ordinary skill in the art would have had good reason to choose correct terminals of a transistor when connecting a circuit because it would require no more than “ordinary skill” and it would bring no more unexpected results.

Regarding claim 46, which depends on claims 15-16 and 43, Lin discloses that the anti-interference microwave detection module 15further comprising
a fluctuation signal conversion unit, electrically connected with the frequency-mixing wave detection unit and configured to convert the Doppler intermediate-frequency signal into a fluctuation signal based on a variation tendency of the Doppler intermediate-frequency signal, so that a characteristic parameter of a fluctuation of the fluctuation signal is corresponding to a characteristic of the movement 20of the at least one object in the detection space (Fig.3; Fig.4; [0051] lines 1-3, Fig.4, B(t); [0063] line 2, Doppler radar;  [0064] lines 1-5 from bottom, B(t), movement, activities, subjects).

Regarding claim 47, which depends on claims 15-16, 43, and 46, Lin discloses that in the anti-interference microwave detection module,
the fluctuation signal conversion unit is configured to satisfy that the frequency of the fluctuation signal converted by the fluctuation signal conversion unit is less than 50Hz (Fig.3), 
wherein the fluctuation signal conversion unit is configured to be at least a 25Butterworth low pass filter ([0072] line 7, Butterworth, low pass filter).



Claims 40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Pleva, Ishizaki, and osc_wiki as applied to claims (15-16 and 38) and (15-16 and 43), respectively, above, and further in view of mos_wiki (MOSFET_Wikipedia.pdf from https://en.wikipedia.org/wiki/MOSFET?msclkid=04f49d6acd7211eca04058cb90af98e1, hereafter mos_wiki).
Regarding claim 40, which depends on claims 15-16, and 38, Lin, Pleva, Ishizaki, and osc_wiki do not disclose MOS transistor used oscillator circuit. In the same field of endeavor, mos_wiki discloses that in the anti-interference microwave detection module, 
the triode circuit processor is configured as a MOS transistor, wherein the first connection terminal is a drain electrode of said MOS transistor, the second connection 52terminal is a gate of said MOS transistor, and the third connection terminal is a source electrode of said triode (page 2 the first figure; ; It is well known that a MOS transistor has the three terminals, in which “gate” corresponds to “base”, “source” corresponds to “emitter”, “drain” corresponds to “collector”, comparing with bipolar junction transistor.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transistor in the combination of Lin, Pleva, Ishizaki, and osc_wiki with the teachings of mos_wiki. Doing so would make it possible to integrate the circuit, as recognized by mos_wiki (page 2 line 17 below “MOSFET”). 

Regarding claim 45, which depends on claims 15-16, and 43, Lin, Pleva, Ishizaki, and osc_wiki do not disclose MOS transistor used oscillator circuit. In the same field of endeavor, mos_wiki discloses that in the anti-interference microwave detection module,
the triode circuit processor is configured as a MOS transistor, wherein the first connection terminal is a drain electrode of said MOS transistor, the second connection terminal is a grid of said MOS transistor, and the third connection terminal is a source electrode of said triode (page 2 the first figure; ; It is well known that a MOS transistor has the three terminals, in which “gate” corresponds to “base”, “source” corresponds to “emitter”, “drain” corresponds to “collector”, comparing with bipolar junction transistor.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transistor in the combination of Lin, Pleva, Ishizaki, and osc_wiki with the teachings of mos_wiki. Doing so would make it possible to integrate the circuit, as recognized by mos_wiki (page 2 line 17 below “MOSFET”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648